Citation Nr: 1436403	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease, status post coronary artery bypass grafting, since December 15, 2009.  

4.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.  

5.  Entitlement to an increased initial disability rating in excess of 30 percent for a cognitive disorder.  

6.  Entitlement to an increased initial disability rating in excess of 10 percent for atrial fibrillation.  

7.  Entitlement to an effective date prior to June 29, 2012 for the grant of service connection for atrial fibrillation.  

8.  Entitlement to an effective date prior to June 29, 2012 for the grant of a total disability rating based upon individual unemployability (TDIU).  

9.  Entitlement to an effective date prior to June 29, 2012 for the grant of eligibility to Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969, with a prior period of active duty for training (ACDUTRA) from January 1966 to December 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) from March 2011, April 2012, and November 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran initially requested a hearing before the Board in his October 2011 VA Form 9 substantive appeal; however, subsequent VA Form 9 submissions in July 2012 and May 2013 did not include such requests, and in October 2012, the Veteran's representative indicated that the Veteran did not desire a hearing before the Board.  Therefore, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the issues on appeal.  38 C.F.R. § 20.704(e) (2013).  

To the extent the Veteran's representative's May 2012 statement, the January 2013 Supplemental Statement of the Case (SSOC), and the Veteran's March 2013 statement all address the issue of entitlement to an increased disability rating for ischemic heart disease prior to December 15, 2009, the Board notes that the March 2011 rating decision on appeal, the September 2011 Notice of Disagreement (NOD) and Statement of the Case (SOC), and therefore, the resulting October 2011 VA Form 9, in addition to the Veteran's statements in August 2012, September 2012, and December 2012, only address the issue of entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease since December 15, 2009; therefore, the issue of entitlement to an increased disability rating for ischemic heart disease prior to December 15, 2009 is not before the Board on appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  

The Board has reviewed the Veteran's physical claims file and any electronic records, including VA treatment records, maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during active service, was not caused by active service, did not manifest within one year of active service, and was not caused or aggravated by his service-connected diabetes mellitus type II or ischemic heart disease.  

2.  The Veteran's erectile dysfunction did not have onset during active service, was not caused by active service, and was not caused or aggravated by his service-connected diabetes mellitus type II or ischemic heart disease.  

3.  For the entire appeal period, the Veteran's ischemic heart disease, status post coronary artery bypass grafting, has been manifested by between 3-5 metabolic equivalents (METs) resulting in fatigue, and a left ventricular ejection fraction (LVEF) between 30-50 percent, without chronic congestive heart failure.  

4.  For the entire appeal period, the Veteran's diabetes has been manifested by a need for continuous oral medication and restricted diet, without the use of insulin or restriction of activities.  

5.  For the entire appeal period, the Veteran's cognitive disorder is manifested by mild symptoms, including decreased concentration and short-term memory loss.  

6.  The Veteran is diagnosed with permanent atrial fibrillation which is not manifested by more than four episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year.  

7.  The Veteran's informal claim of entitlement to service connection for atrial fibrillation was received on June 29, 2012, and there is no basis for finding that an earlier claim was filed.  

8.  The Veteran first filed an application for TDIU in January 2011; however, there is no competent evidence that he was unable to secure or follow gainful employment prior to June 29, 2012, when he was granted service-connection for atrial fibrillation.  

9.  The Veteran's TDIU rating is effective June 29, 2012; he had no previous permanent and total service-connected disability which would provide an earlier effective date for eligibility for Ch. 35 DEA benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2013).  

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

3.  The criteria for an increased disability rating in excess of 60 percent for ischemic heart disease, status post coronary artery bypass grafting, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7007 (2013).  

4.  The criteria for an increased disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.119, DC 7913 (2013).  

5.  The criteria for an increased initial disability rating in excess of 30 percent for a cognitive disorder have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9399-9326 (2013).  

6.  The criteria for an increased initial disability rating in excess of 10 percent for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7010 (2013).  

7.  The criteria for an effective date prior to June 29, 2012 for the grant of service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2013).  

8.  The criteria for an effective date prior to June 29, 2012 for the grant of a TDIU rating have not been met.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  

9.  The criteria for effective date prior to June 29, 2012, for eligibility for DEA benefits have not been met.  38 U.S.C.A. § 3501, 3512, 5113 (West 2002);38 C.F.R. § 3.157, 3.400, 3.807(a), 21. 3021 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims on appeal in a letter sent to the Veteran in November 2011.  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice regarding the Veteran's increased rating claims was provided by way of letters sent to the Veteran in January 2011, July 2012, and April 2013.  Regarding the Veteran's claims that arise from his disagreement with initial evaluations and effective dates assigned following the grant of service connection, the Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and associated all such records with the claims file.  

VA provided relevant examinations and/or opinions in December 2009, October 2010, February 2011, February 2012, April 2012, June 2012, July 2012, August 2012, November 2012, and January 2013.  The examinations and opinions are adequate because they are based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease (which includes hypertension), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  



II.A. Service Connection - Hypertension

The Veteran seeks entitlement to service connection for hypertension on a direct basis as well as secondary to his service-connected ischemic heart disease and diabetes.  

Service treatment records contain no complaints, treatment, or diagnosis of hypertension during active service.  Medical examinations conducted at entrance to and separation from the Veteran's periods of service were conducted in January 1966, December 1966, April 1968, and October 1969.  Each examination contains a normal clinical evaluation of the Veteran's heart and vascular system, with normal blood pressure readings documented.  Additionally, contemporaneous reports of medical examination document the Veteran's ongoing reports of good health, with no high or low blood pressure.  

Medical evidence of record, including VA and private treatment records, confirms the Veteran's diagnosis of hypertension, although the exact date of diagnosis is unclear.  The Veteran's private treatment records document that at the time of his August 2004 myocardial infarction, the Veteran provided a personal medical history including hypertension.  Additionally, the private medical records document a diagnosis of hypertension following the Veteran's coronary artery bypass graft surgery in August 2004.  Notably, private treatment records do not contain any nexus evidence linking the Veteran's diagnosed hypertension to his active service or to a service-connected condition such as diabetes or heart disease.  

During an October 2010 VA examination regarding his diabetes mellitus disability, the Veteran reported he was first diagnosed with hypertension 25 years before.  Significantly, the examiner diagnosed hypertension, but noted that it was not a complication of the Veteran's diabetes, which was recently diagnosed in 2010, and that hypertension was not worsened or increased by the Veteran's diabetes.  

A July 2012 VA opinion states that hypertension (along with other risk factors) caused the Veteran's ischemic heart disease; therefore, hypertension is not "related to" (i.e. caused by) ischemic heart disease.  The examiner further opined that it is unlikely that hypertension is aggravated by ischemic heart disease.  He stated that hypertension would slowly advance with age and the natural progression of disease, but that heart disease is unlikely to truly worsen underlying hypertension.  

Despite the unclear date of diagnosis, there is no evidence that the Veteran's hypertension manifested during active service or to a compensable degree within one year of service separation.  As discussed above, service treatment records are evidence against an onset of hypertension during active service.  The Board acknowledges the Veteran's January 2012 statement that he has been on hypertension medication ever since service discharge in 1969.  While the Veteran is competent to report the date he was prescribed hypertension medication, the Board notes this statement is inconsistent with his prior statement to the October 2010 VA examiner that he was first diagnosed with hypertension 25 years before.  See Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  Therefore, the Veteran's January 2012 statement regarding the onset of hypertension is afforded little probative value, due to its diminished credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Even assuming that the Veteran's reported date of onset in approximately 1985 is accurate, there is no competent and credible evidence that hypertension manifested within one year of service discharge, on or before October 1970.  Therefore, the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran is competent to report observations as he experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an etiological opinion linking his currently diagnosed hypertension to his active service or to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced hypertension (as opposed to descriptions of hypertension symptoms) since service.  Second, the determination of the etiology of this disease requires medical expertise that the Veteran fails to possess.  Thus, the Veteran's etiological opinions, such as his May 2012 NOD which states that hypertension is a "well known complication of diabetes", are afforded little probative weight.  

The most probative evidence regarding the Veteran's hypertension is the VA examinations and resulting opinions which found no link between the Veteran's diagnosed hypertension and his active service or his service-connected diabetes or ischemic heart disease.  Thus, the preponderance of evidence is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected diabetes or ischemic heart disease, or that his hypertension had onset during service, manifested within one year of separation from service, or was caused by his active service.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B. Service Connection - Erectile Dysfunction

The Veteran also seeks entitlement to service connection for erectile dysfunction on a secondary basis.  Initially, he claimed erectile dysfunction as secondary to hypertension; later, he claimed it was secondary to service-connected diabetes and heart disease.  

Although, the Veteran has not claimed service connection for erectile dysfunction on a direct basis, the Board notes that service treatment records contain no complaints, treatment, or diagnosis of erectile dysfunction during active service.  Medical examinations conducted at entrance to and separation from the Veteran's periods of service were conducted in January 1966, December 1966, April 1968, and October 1969.  Each examination contains a normal clinical evaluation of the Veteran's genitourinary system.  Additionally, contemporaneous reports of medical examination document the Veteran's ongoing reports of good health, with no related reports of erectile dysfunction.  Therefore, service connection is not warranted on a direct basis, as there is no in-service incurrence or aggravation of erectile dysfunction.  See Holton, 557 F.3d at 1366.  

As discussed above, the Board has denied the Veteran's claim of service connection for hypertension.  Therefore, to the extent he has raised the theory that erectile dysfunction is secondary to hypertension, such a claim is precluded as a matter of law.  See 38 C.F.R. § 3.310.  

Private treatment records do not show treatment for or diagnosis of erectile dysfunction.  VA treatment records document treatment for erectile dysfunction beginning in July 2010, at which time the Veteran reported experiencing symptoms of erectile dysfunction for approximately 10 years.  

During an October 2010 VA examination regarding his diabetes mellitus disability, the Veteran reported symptoms of erectile dysfunction for many years.  The examiner noted that the contributing cause for erectile dysfunction was an "other cause", or in other words, not the Veteran's diabetes disability.  While the exact etiology of erectile dysfunction was unknown, as it had been present for many years, the examiner stated that the Veteran's "longstanding erectile dysfunction" was not due to or aggravated by diabetes.  

The Veteran's January 2012 statement reports that he experiences erectile dysfunction for many years, prior to his heart disease, but that he did not seek medical treatment for the embarrassing, personal issue, which he was not even aware was treatable.  He reported seeing a VA urologist in the summer of 2009 to seek treatment for erectile dysfunction.  

A June 2012 VA opinion states that the Veteran's erectile dysfunction is less likely due to his heart disease, as the Veteran clearly reported that erectile dysfunction presented prior to his heart problems.  The examiner stated there was no method to determine aggravation.  

The Veteran is competent to report his observable symptoms as he experiences them through his senses.  See Layno, 6 Vet. App. 465.  However, he is not competent to provide an etiological opinion linking his erectile dysfunction to his service-connected diabetes or heart disease disabilities, as this requires medical expertise regarding complex etiological processes.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's etiological opinions, such as his May 2012 NOD which states that erectile dysfunction is a "well known complication of diabetes", are afforded little probative value.  

The most probative evidence regarding the Veteran's erectile dysfunction are the VA medical opinions which found no link between the Veteran's erectile dysfunction and his service-connected diabetes or ischemic heart disease.  Thus, the preponderance of evidence is against a finding that the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes or ischemic heart disease.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first two digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The distinction being that for an increased rating claim "the relevant temporal focus in on the evidence concerning the state of disability from the time period one year prior to when the claim is filed", as opposed to an initial rating where VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed."  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  


III.A.  Increased Rating - Ischemic Heart Disease

The Veteran seeks an increased disability rating in excess of 60 percent for his ischemic heart disease, status post coronary artery bypass grafting, since December 15, 2009.  His claim for an increased rating was submitted in January 2011; thus, the relevant temporal period is from January 2010 to the present.  See Hart, 21 Vet. App. 505.  

The Veteran's ischemic heart disease is currently rated as 60 percent disabling under Diagnostic Code (DC) 7005, for arteriosclerotic heart disease.  38 C.F.R. § 4.104, DC 7005 (2013).  DC 7005 provides a disability rating of 60 percent when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  

A maximum disability rating of 100 percent is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2). (2013).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

On VA examination in December 2009, the examiner estimated a METs level between 7-10 due to fatigue exhibited upon strenuous activity during a stress test.  The left ventricular ejection fraction (LVEF) was 50 percent.  No history of congestive heart disease was noted.  Private medical records from December 2009 document an LVEF of between 50-55 percent.  

Private treatment records from June 2012 document LVEFs of 59 percent and 50 percent, as shown upon echocardiogram.  

The most recent VA examination in November 2012, documents an estimated METs level of between 3-5 (which is consistent with activities such as light yard work, mowing the lawn, and brisk walking) with some fatigue reported.  No history of congestive heart failure was reported.  The June 2012 LVEF of 50 percent was also noted.  

While the Veteran is competent to report his observable symptoms as he experiences them through his senses, including fatigue and dizziness, see Layno, supra, he is not competent to provide an opinion as to how such symptoms are reflective of the severity of his ischemic heart disease disability; to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau, supra.  The Veteran's statements as to the current severity of his ischemic heart disease, while considered by the Board, are afforded little probative value, as opposed to the objective, competent medical evidence of record.  

Thus, the medical evidence of record shows the level of impairment resulting from the ischemic heart disease has remained essentially the same for the pendency of the appeal period, such that neither an increased disability rating in excess of 60 percent nor a staged rating is warranted.  The competent medical evidence does not show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.  
As a preponderance of the evidence is against the award of an increased rating, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.B.  Increased Rating - Diabetes Mellitus, Type II

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2013).  His claim for an increased rating was submitted in January 2011; thus, the relevant temporal period is from January 2010 to the present.  See Hart, supra.  

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

Based on the evidence of record, the Board concludes that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  

Upon VA examination in October 2010, the Veteran's diabetes, which was diagnosed in early 2010, was noted to be controlled on oral medication.  There were no episodes of hypoglycemia reactions or ketoacidosis, and no restrictions upon the Veteran's ability to perform strenuous activities, although he was instructed to follow a restricted or special diet.  He denied any related conditions or other diabetic complications, and none were found by the examiner, including upon a separate eye examination which documented age-related cataracts and presbyopia in both eyes, without evidence of diabetic retinopathy.  Finally, as discussed above, the Veteran's hypertension and erectile dysfunction were noted not to be complications of the Veteran's diabetes.  

VA treatment records document continued treatment of the Veteran's diabetes with oral medication; however, they do not show the required use of insulin or regulation of activities.  

Thus, the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus type II for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.C.  Increased Rating - Cognitive Disorder

The Veteran claims entitlement to an increased initial disability rating for a cognitive disorder, which is currently rated as 30 percent disabling under DC 9399-9326, indicating an unlisted mental disorder rated as analogous to dementia due to other neurologic or general medical conditions or that are substance-induced.  38 C.F.R. §§ 4.27, 4.130, DC 9326 (2013).  Such disability is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran first claimed service connection for decreased concentration and short-term memory problems as secondary to his heart disability in December 2011.  In January 2012, he reported noticing symptoms of decreased response time, short-term memory loss, disorientation, and decreased concentration following his heart attack and related surgery.  He reported that he and his wife had researched that such symptoms can be side effects of ischemic heart disease.  

The Veteran was afforded a VA examination for mental disorders in February 2012.  The Veteran appeared with a normal mood, was properly oriented, and denied any suicidal or homicidal ideation.  The Veteran completed a battery of neuropsychological tests including the MMSE (mini mental status examination), the Information and Orientation Subtest of the Wechsler Memory Scales - III, the Wechsler Abbreviated Scales of Intelligences - II, and the Repeatable Battery for the Assessment of Neuropsychological Status - A.  Such testing showed mostly average/normal results, with some mild impairment noted.  The examiner diagnosed cognitive disorder, not otherwise specified (NOS) (with delayed memory impairment in verbal and visual information - mild), and assigned a current GAF score of 65.  The examiner opined that the Veteran's mild impairment of visual and auditory memory was at least as likely as not secondary to his ischemic heart disease, status post surgery; he provided a rationale that there was no known memory impairment or neurocognitive disorder prior to the surgery, and that the Veteran's scores of mild impairment are consistent with reviewed literature and research findings.  

In an April 2012 addendum opinion, the examiner noted that the Veteran's symptoms of mild memory loss resulting from his diagnosed cognitive disorder was best summarized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Finally, in June 2012, the same VA examiner opined that the Veteran's cognitive disorder would not, in and of itself or in combination with his other service-connected disabilities, render the Veteran totally unable to secure or maintain physical or sedentary gainful employment.  

Private medical records do not reflect a worsening of the Veteran's cognitive disorder for any period on appeal; rather, office visit records from June, July, and August 2012 contain reviews of systems which indicate no memory loss.  

Based on the record, the Board concludes that the Veteran's cognitive disorder most closely approximated the criteria for the assigned initial 30 percent disability rating for the entire period on appeal, and that an increased initial disability rating is not warranted.  The February 2012 VA examination, in addition to the April 2012 and June 2012 VA opinions, document that the Veteran was diagnosed with a cognitive disorder that resulted in mild memory loss characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Moreover, his assigned GAF score of 65 is indicative of no more than mild symptoms.  Therefore, the assigned initial 30 percent disability rating for the Veteran's cognitive disorder is appropriate.  

A disability rating higher than 30 percent is not warranted for any period on appeal.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria.  He has not displayed occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating above 30 percent for any period on appeal.  

The preponderance of the evidence is against the Veteran's claim for an increased initial disability rating in excess of 30 percent for a cognitive disorder for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



III.D.  Increased Rating - Atrial Fibrillation

The Veteran also claims entitlement to an increased initial disability rating for atrial fibrillation, current rated as 10 percent disabling under DC 7010.  

Pursuant to the relevant rating criteria, a 10 percent disability rating is warranted for permanent atrial fibrillations (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2013).  A maximum 30 percent disability rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  Id.  

Private medical records document new onset atrial fibrillation in June 2012, first noted during a colonoscopy.  A June 2012 office visit note documents a slow ventricular response with the atrial fibrillation, and a cardioversion and transesophageal echocardiography (TEE) were planned at the first available time.  Later that same month, after no clot was seen upon TEE, cardioversion was unsuccessfully attempted three times, and the Veteran remained in atrial fibrillation with rate control.  Finally, an August 2012 private office visit note documents that the Veteran has permanent atrial fibrillation requiring chronic anticoagulation medication.  

VA obtained a medical opinion regarding the claimed heart condition in August 2012.  The examiner noted his heart diagnoses included coronary artery disease and atrial fibrillation.  After a review of the Veteran's claims file, the examiner noted recent private treatment for atrial fibrillation.  He opined that it is at least as likely as not that the Veteran's atrial fibrillation is caused by his underlying coronary artery disease, because it is one of a number of factors that can cause atrial fibrillation.  

A subsequent VA examination and opinion obtained in November 2012 documented that the Veteran's atrial fibrillation was constant; no paroxysmal atrial fibrillation or other supraventricular tachycardia was noted.  The examiner concurred with the August 2012 VA opinion that the Veteran's atrial fibrillation was at least as likely as not caused by his underlying heart disease.  

Based on the record, the Board concludes that the Veteran's atrial fibrillation is most closely approximated by the assigned initial 10 percent disability rating for the entire period on appeal, and that an increased initial disability rating is not warranted.  The medical evidence of record documents that the Veteran has been diagnosed with permanent atrial fibrillation; therefore, the assigned initial 10 percent disability rating for the Veteran's atrial fibrillation under DC 7010 is appropriate.  

A disability rating higher than 10 percent is not warranted for any period on appeal.  The Veteran's has not displayed paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  Although the Veteran's March 2013 NOD reports his "constant" atrial fibrillation and states his belief that this is more consistent with an increased 30 percent disability rating, the Board finds that he is not competent to provide an opinion as to the severity of his atrial fibrillation, which requires medical expertise and specific diagnostic testing.  See Jandreau, supra, see also 38 C.F.R. § 4.104, DC 7010.  Moreover, his description of "constant" atrial fibrillation is not inconsistent with the private medical finding of "permanent" atrial fibrillation, which is accounted for in the assigned 10 percent disability rating.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of severity for a rating above 10 percent for any period on appeal.  

Therefore, the preponderance of the evidence is against the Veteran's claim for an increased initial disability rating in excess of 10 percent for atrial fibrillation for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



III.E.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, a case may be referred to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's ischemic heart disease, diabetes, cognitive disorder, and atrial fibrillation are adequate in this case.  The diagnostic criteria, discussed in detail above, adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, referral for extra-schedular consideration in this case is not warranted and the Board declines to remand the issue for referral to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  


IV.  Earlier Effective Dates

The Veteran has also claimed entitlement to an earlier effective date for his service-connected atrial fibrillation, total disability rating based upon individual unemployability (TDIU), and dependents' educational assistance (DEA) benefits.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2013).  

In certain circumstances, the date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2013).  Also, in certain circumstances, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2013).  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  


IV.A.  Earlier Effective Date - Atrial Fibrillation

The Veteran asserts entitlement to an effective date prior to June 29, 2012 for the grant of service connection for atrial fibrillation.  Specifically, his March 2013 NOD argues that as his atrial fibrillation is considered secondary to his service-connected ischemic heart disease, any VA treatment records related to an existing condition should be treated as an informal claims under 38 C.F.R. § 3.157(b).  

Here, the Veteran's informal claim of entitlement to service connection for atrial fibrillation, in the form of a letter from his representative, was received by VA on June 29, 2012, as indicated by the date stamp which appears on the original document.  

There is earlier evidence from a private physician showing evidence of atrial fibrillation that was received by VA via fax on June 21, 2012.  However, the Board notes that the provisions of 38 C.F.R. § 3.157, discussed in detail above, only apply once a formal claim has been allowed or compensation disallowed because the disability is noncompensable.  Here, the Veteran's June 29, 2012 informal claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim of entitlement to service connection for atrial fibrillation was filed any earlier than June 29, 2012.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a prior allowance or disallowance of a claim for service connection for the claimed condition, and any examination reports could not be accepted as an informal claim).  

Also, as service connection for atrial fibrillation was granted as secondary to the Veteran's ischemic heart disease, the Board notes that the effective date assigned for a secondary service-connected disability does not relate back to the filing date of a prior claim for the antecedent disability.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).  Thus, the effective date for the grant of secondary service connection for atrial fibrillation cannot be the same as the effective date for the original underlying service-connected ischemic heart disease, unless they were filed at the same time.  Here, the evidence is clear that they were not, as the Veteran's informal claim for service connection for atrial fibrillation was not received until June 29, 2012.  

Accordingly, the Veteran's claim of entitlement to an effective date prior to June 29, 2012 for atrial fibrillation must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  


IV.B.  Earlier Effective Date - TDIU

The Veteran also claims entitlement to an effective date prior to June 29, 2012 for the grant of a TDIU rating.  Specifically, his March 2013 NOD asserts that because he first submitted a claim for TDIU in January 2011, the proper effective date should be established as of the date of claim.  

However, as discussed below, the Board concludes that the Veteran is not entitled to an effective date prior to June 29, 2012 for TDIU because although there was a formal claim for a TDIU filed prior to that date, in January 2011, it was not factually ascertainable that the Veteran was disabled due to service-connected disabilities prior to June 29, 2012.  

The Board acknowledges that the Veteran first submitted a formal TDIU claim in January 2011.  Thereafter, in February 2011, he was afforded a VA examination regarding his TDIU claim.  The examiner noted that although the Veteran was unemployed at the time, he had retired in 2001 due to age rather than his health conditions, and continued to work part-time for some years.  Moreover, he exhibited no related symptoms, as the conditions were under control.  The examiner ultimately concluded that while the Veteran's service-connected diabetes and heart conditions were very likely to interfere with physical employment, as anything strenuous would result in functional impairment including shortness of breath, chest pain, and changes in blood sugar levels, he specifically stated that such conditions were unlikely to interfere with sedentary employment.  

The Veteran's October 2011 VA Form 9 substantive appeal reports that he recently lost his job as a school bus driver due to his diabetes, and that the reason he retired and took on a lesser job is because of his health primarily due to his heart condition.  

The Veteran's representative submitted a December 2011 statement which essentially argues that VA has misconstrued that TDIU standard to require the Veteran to prove that he is 100 percent unemployable, rather than that he is unable to secure or follow a substantially gainful occupations as a result of his service-connected disabilities.  He also reports the Veteran's belief that he does not feel that he could successfully pursue substantially gainful occupation due to his service connected conditions.  

In a June 2012 VA examination following the grant of service connection for a cognitive disorder, the VA examiner opined that the Veteran's cognitive disorder would not, in and of itself, or in combination with his other service-connected medical issues, render the Veteran totally unable to secure or follow physical or sedentary gainful employment.  

Finally, the Veteran was most recently afforded a VA examination regarding his TDIU claim in January 2013, following the grant of service connection for atrial fibrillation.  The examiner opined that when all of the Veteran's service-connected issue are combined, it would appear at least as likely as not that these, in combination, would not allow employment.  He specifically pointed out the effect of the Veteran's cognitive disorder upon sedentary employment, to a mild degree, and noted that the Veteran's atrial fibrillation would prevent physical exertion, but would not affect sedentary employment.  He concluded that when all of the Veteran's service-connected conditions were considered in combination, they are as likely as not to render him unable to secure and maintain gainful employment.  

The Veteran's TDIU claim was granted by a January 2013 RO decision, effective June 29, 2012, or the date that service connection was granted for atrial fibrillation.  The Board notes that prior to the January 2013 VA examination, which was specifically requested following the grant of service connection for atrial fibrillation and considered that condition in combination with the Veteran's other service-connected disabilities, there was no competent evidence that the Veteran was unable to secure or follow gainful employment due to his service-connected disabilities.  

In sum, the evidence prior to the grant of service connection for atrial fibrillation in June 2012 did not indicate that the Veteran's service-connected disabilities prevented his from securing or following gainful employment.  

For the foregoing reasons, the Board finds that an effective date earlier than June 29, 2012 for TDIU is not warranted.  The fact that the Veteran first submitted his TDIU claim in January 2011 is not dispositive, as the effective date of an award of compensation and rating based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. (emphasis added).  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  

As discussed above, the weight of the competent and probative evidence fails to show that the Veteran was unable to secure or follow gainful employment prior to June 29, 2012, when he was granted service-connection for atrial fibrillation.  As the date that entitlement to TDIU arose is later than the date of receipt of his TDIU claim, the assigned effective date of June 29, 2012, rather than the earlier date of receipt of his TDIU claim in January 2011, is proper.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  



IV.C.  Earlier Effective Date - Dependents' Educational Assistance

Finally, the Veteran also claims entitlement to an effective date prior to June 29, 2012, for the grant of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A Chapter 35, based upon his argument, discussed above, that he is entitled to an earlier effective date for the grant of a TDIU rating.  

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2009); 38 C.F.R. §§ 3.807(a), 21.3021 (2013).  

As discussed above, the Board has found that the Veteran is entitled to a TDIU rating no earlier than June 29, 2012.  As such, he has a permanent and total service connected disability from that date, but no sooner.  Therefore, entitlement to an effective date of June 29, 2012, for the grant of eligibility for DEA benefits is warranted.  However, an effective date earlier than June 29, 2012, is not warranted.  Prior to that date, the appellant never had a permanent and total service-connected disability.  The Board acknowledges his prior 100 percent disability rating following heart surgery in 2004, but such condition was not permanent, as indicated by his subsequent 10 percent and 60 percent disability ratings for heart disease.  

Thus, there is no basis on which an effective date earlier than June 29, 2012, can be assigned for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits.  The preponderance of evidence is against the Veteran's claim and there is no reasonable doubt to be resolved; hence, the appeal is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.  

An increased disability rating in excess of 60 percent for ischemic heart disease, status post coronary artery bypass grafting, since December 15, 2009, is denied.  

An increased disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.  

An increased initial disability rating in excess of 30 percent for a cognitive disorder is denied.  

An increased initial disability rating in excess of 10 percent for atrial fibrillation is denied.  

An effective date prior to June 29, 2012 for the grant of service connection for atrial fibrillation is denied.  

An effective date prior to June 29, 2012 for the grant of a TDIU rating is denied.  

An effective date prior to June 29, 2012 for the grant of eligibility to DEA benefits is denied.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


